Upon appeal by plaintiff: Order affirmed, without costs.
Upon the appeal by defendant: Order modified in the following memorandum and, as so modified, affirmed, without costs. The increases made by the Appellate Division in the amounts directed to be paid to plaintiff for alimony and child support were manifestly made by reason of the financial resources of defendant’s parents rather than his own. Defendant is admittedly ill and has no earning capacity in the foreseeable future. *946These increases by the Appellate Division were erroneous as matter of law.. The order appealed from should be modified by reinstating the alimony and child support directed to be paid by -Special Term, and, as so modified, the order appealed from should be affirmed, without costs.
-Concur: Judges Van Voorhis, Burke, Soileppi, Bergan and Keating. Taking no part: Chief Judge Fuld and Judge Breitel.